ATTORNEY GRIEVANCE COMMISSION                                                   *     IN THE
OF MARYLAND
                                                                                *     COURT OF APPEALS

v.                                                                              *     OF MARYLAND

                                                                                *     Misc. Docket AG No. 26

ISAAC H. MARKS                                                                  *     September Term, 2021

                                                                     ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Isaac H. Marks, to indefinitely suspend the Respondent from

the practice of law with a right to petition for reinstatement in one year, it is this 15th day of

November, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Isaac H.

Marks, be, and he hereby is, indefinitely suspended from the practice of law with a right to

petition for reinstatement in one year for violations of Rule 1.1 (competence), Rule 1.3

(diligence), Rule 1.15(a) and (d) (safekeeping property), and Rule 8.4(c) and (d)

(misconduct) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further


                       ORDERED, that the indefinite suspension is effective nunc pro tunc to September

13, 2021; and it is further


                       ORDERED, that the Clerk of this Court shall remove the name of Isaac H. Marks

from the register of attorneys in this Court, and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761(b).
Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.




Suzanne C. Johnson, Clerk



                                    2021-11-15 14:49-05:00
                                                                         /s/ Robert N. McDonald
                                                                               Senior Judge